               Case 1:20-cv-11287 Document 1 Filed 07/08/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

BRIAN S. MURPHY                                )
                                               )
                Plaintiff,                     )       Case No.__________
                                               )
                v.                             )
                                               )
KEOLIS COMMUTER SERVICES,                      )
LLC                                            )
                                               )
                Defendant.                     )


                      COMPLAINT AND REQUEST FOR JURY TRIAL

       Plaintiff Brian S. Murphy, by and through undersigned counsel sues Defendant Keolis

Commuter Services, LLC., and as causes of action states as follows:



                             PARTIES, JURISDICTION AND VENUE

       1.       Plaintiff Brian S. Murphy is a citizen of Massachusetts and resides in Middlesex

County.

       2.       Defendant Keolis Commuter Services, LLC (“Keolis”), is a railroad corporation

organized under the laws of Delaware, with its principal place of business in Boston

Massachusetts, and doing business throughout the Greater Boston area, engaging in the carrying

of passengers for hire between and through several States of the United States.

       3.       This Court has original federal question subject matter jurisdiction in this case

pursuant to 28 U,.S.C. § 1331 and the Federal Employers’ Liability Act, 45 U.S.C.. § 51, et seq,

(“FELA”).

          4.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) inasmuch as a




                                                   1
                Case 1:20-cv-11287 Document 1 Filed 07/08/20 Page 2 of 4



substantial part of the events or omissions giving rise to this claim occurred in Massachusetts.

And 28 U.S.C. §1391(b)(2) inasmuh as Keolis’ principal place of business in in Boston,

Massachusetts, and is doing business throughout the Greater Boston area, engaging in the

carrying of passengers for hire between and through several States of the United States.

          5.     Plaintiff’s action arose under the FELA, 45 U.S.C., 51, et seq.

          6.     At all times herein mentioned, the Plaintiff and the Defendant were engaged in

interstate commerce; all trackage, cars, equipment, and premises involved were under the control

of the Defendant.

          7.     On or about July 13, 2017, the Plaintiff, while in the employ of the Defendant as a

Conductor, sustained severe injuries.

          8.     On that date, the Plaintiff was performing his duties on Train 202, reporting to

Bradford, MA. After leaving the station, the Plaintiff noticed that the rear door on the car was

sticking and would not open. It was a sliding door. The only way to open the door was to step

outside of the car and do it from the outside. At the same time that the Plaintiff was trying to

open the door from the outside, a passenger opened the door from the inside, causing the

Plaintiff’s hand to slide with the door and catching his left middle finger, resulting in a crush

injury.

          9.     Defendant Keolis owed to the Plaintiff a non-delegable duty to provide a

reasonably safe place in which to perform her work.

          10.    Defendant Keolis breached its duty to provide the Plaintiff with a reasonably safe

place to work in that:

          a. It failed to use reasonable care to furnish Plaintiff with a reasonably safe place to

work;



                                                    2
              Case 1:20-cv-11287 Document 1 Filed 07/08/20 Page 3 of 4



        b. It failed to properly maintain the condition of the door, in that the door was sticking

and was unreasonably hard to open;

        c. It failed to warn the Plaintiff of the danger presented by the defective nature of the

door;

        d. It failed to post a notice that this particular door was faulty and hard to open, since

apparently this is a problem with many of the car doors and the Defendant is well aware of this

problem;

        e. It was otherwise careless, reckless and negligent.

        11.    As a direct and proximate result of the negligence of Defendant Keolis, the

Plaintiff was seriously, painfully and permanently injured about the body and limbs, resulting in

injuries to his left hand, left middle finger, which caused and will continue to cause pain,

suffering, and mental anguish, medical and other related expenses, an inability to perform his

usual activities, and loss of income and wage earning capacity, all past, present, and future.

        WHEREFORE, the Plaintiff, Brian S. Murphy, demands judgment against the Defendant,

Keolis, in an amount to be determined by the Jury, together with interest and costs.




                                                  3
             Case 1:20-cv-11287 Document 1 Filed 07/08/20 Page 4 of 4




                                                    BRIAN S. MURPHY
                                                    By his Attorney,

                                                    /s/ Carolyn M. Latti
                                                    Carolyn M. Latti, Esquire
                                                    BBO# 567394
                                                    Latti & Anderson LLP
                                                    30-31 Union Wharf
                                                    Boston, Massachusetts 02109
                                                    (617) 523-1000
                                                    clatti@lattianderson.com


                                                    TO BE ADMITTED PRO HAC VICE

                                                    P. Matthew Darby, Esquire
                                                    H. David Leibensperger, Esquire
                                                    Berman, Sobin, Gross, Feldman & Darby
                                                    1301 York Road, Suite 600
                                                    Lutherville, Maryland 21093
                                                    (410) 769-5400
                                                    pmdarby@bsgfdlaw.com
                                                    hdavid@bsgfdlaw.com


                               REQUEST FOR JURY TRIAL

       Plaintiff Brian S. Murphy, by and through the undersigned counsel, requests a jury trial

on issues presented herein.


                                                    /s/ Carolyn M. Latti
                                                    Carolyn M. Latti, Esquire


Dated: July 8, 2020




                                               4
